       Case 1:18-cv-05355-AT-DCF Document 83 Filed 09/06/19 Page 1 of 1



          MILLER KORZEN I K SO M M ERS RAYMAN LLP
           THE PARAMOUNT BUILDING • 1501 BROADWAY, SUITE 2015 • NEW YORK, NY 10036
                     TEL 212-752-9200 • FAX 212-688-3996 • WWW.MKSR.LAW



                                               September 6, 2019


By ECF and E-mail
Hon. Analisa Torres, U.S.D.J.
United States District Court, S.D.N. Y.
500 Pearl Street
New York, New York 10007

Re:    Al-Attar et al. v. Who Trades et al., 18-cv-5355
       Request on Consent for Extension of 1821 Order of Discontinuance

Dear Judge Tones:

       We represent Defendant ABC Media, Ltd. ("ABC Media"). As Plaintiffs and ABC
Media are still finalizing their agreement to resolve this action (see Dkts. 81-82), we request that
the Court extend the time to reopen the action by an additional 30 days: i.e., from September 6,
2019 up to and including October 7, 2019.

       Plaintiff's counsel consents to this request, which is the parties' first for such an
extension.

                                               Respectfully submitted,

                                               /s/ David S. Korzenik
                                               David S. Korzenik

cc: Counsel of Record by ECF
